          Case 1:21-cr-00055-NONE-SKO Document 10 Filed 03/01/21 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                            CASE NO. 1:21-CR-00055-NONE-SKO

11                                  Plaintiff,

12                          v.                            STIPULATION BETWEEN THE UNITED STATES
                                                          AND DEFENDANT REGARDING PRODUCTION
13   MICHAEL DAVID BRACE,                                 OF PROTECTED INFORMATION; PROTECTIVE
                                                          ORDER RE: SAME
14                                Defendant.

15

16          WHEREAS, the discovery in this case contains private personal information regarding third

17 parties, including but not limited to their names, dates of birth, physical descriptions, telephone

18 numbers, and/or residential addresses, along with information about ongoing undercover operations

19 regarding the enticement and exploitation of minors (“Protected Information”); and

20          WHEREAS, the parties desire to avoid both the necessity of large-scale redactions and the

21 unauthorized disclosure or dissemination of this information to anyone not a party to the court

22 proceedings in this matter;

23          The parties agree that entry of a stipulated protective order is therefore appropriate.

24          THEREFORE, defendant MICHAEL DAVID BRACE, by and through his counsel of record,

25 Roger T. Nuttall, Esq. (“Defense Counsel”), and the United States of America, by and through Assistant

26 United States Attorney Laura D. Withers, hereby agree and stipulate as follows:
27          1.      This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

28 Criminal Procedure, and its general supervisory authority.


      STIPULATED PROTECTIVE ORDER                         1
30
           Case 1:21-cr-00055-NONE-SKO Document 10 Filed 03/01/21 Page 2 of 3

 1          2.      This Order pertains to all discovery provided to or made available to Defense Counsel as

 2 part of discovery in this case (hereafter, collectively known as “the discovery”).

 3          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

 4 documents or other information that contain Protected Information with anyone other than Defense

 5 Counsel’s attorneys, designated defense investigators, designated defense experts, and support staff.

 6 Defense Counsel may permit the defendant to view unredacted documents or other information in the

 7 presence of his attorneys, defense investigators, and/or support staff. The parties agree that Defense

 8 Counsel, defense investigators, and support staff shall not allow the defendant to copy Protected

 9 Information contained in the discovery. The parties agree that Defense Counsel, defense investigators,

10 and support staff may provide the defendant with copies of documents or other information, if any, from

11 which Protected Information has first been redacted.

12          4.      The discovery and information therein may be used only in connection with the litigation

13 of this case and for no other purpose. The discovery is now and will forever remain the property of the

14 United States of America (“Government”). Defense Counsel will return the discovery to the

15 Government or alternatively keep it archived within its sole possession at the conclusion of the case.

16          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

17 ensure that it is not disclosed to third persons in violation of this agreement.

18          6.      Defense Counsel shall be responsible for advising the Defendant, employees, and other

19 members of the defense team, and defense witnesses of the contents of this Stipulation and order.

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///


      STIPULATED PROTECTIVE ORDER                         2
30
          Case 1:21-cr-00055-NONE-SKO Document 10 Filed 03/01/21 Page 3 of 3

 1            7.      In the event that Defendant substitutes counsel, undersigned Defense Counsel agrees to

 2 return the discovery to the Government, or, at the request of government counsel, to forward it to new

 3 counsel after new counsel has confirmed to government counsel in writing his or her agreement to the

 4 terms of this Order.

 5

 6 IT IS SO STIPULATED.

 7

 8

 9

10
     Dated: 02/26/2021                             By:     /s/ Roger T. Nuttall
11                                                         Roger T. Nuttall, Esq.
                                                           Attorney for Defendant
12                                                         Michael David Brace
13
     Dated: 02/26/2021                                     McGREGOR W. SCOTT
14                                                         United States Attorney
15
                                                    By:    /s/ Laura D. Withers
16                                                         Laura D. Withers
                                                           Assistant U.S. Attorney
17

18
                                                   ORDER
19

20 IT IS SO ORDERED.

21
     Dated:        March 1, 2021                                  /s/   Sheila K. Oberto            .
22                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


      STIPULATED PROTECTIVE ORDER                          3
30
